COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:      Ashley Mere Howard v. The State of Texas

Appellate case number:    01-16-00120-CR

Trial court case number: 1465955

Trial court:              183rd District Court of Harris County

        Appellant’s brief was originally due on May 31, 2016. On June 2, 2016, counsel Juan
Contreras requested a 30-day extension, which was granted until July 5, 2016. No brief was
filed and notice issued on July 12, 2016, advising that the brief was overdue. On July 18, 2016, a
second request for extension was filed, seeking another 30 days. The Court granted this
extension until August 16, 2016.
         On July 28, 2016, counsel Juan Contreras filed a motion to substitute counsel, asking that
we allow Cynthia Rayfield-Aguilar to be substituted as counsel of record for appellant. Our
ruling is as follows: (1) we grant an extension on the brief until September 6, 2016; and (2) we
conditionally grant the motion to substitute, dependent upon counsel, Rayfield-Aguilar, filing a
letter on or before August 8, 2016, agreeing that she will not seek further extensions of time to
file the brief.
       It is so ORDERED.

Judge’s signature: /s/ Harvey Brown
                   Acting individually


Date: August 2, 2016